Exhibit 10.5

Execution Version

FIRST AMENDMENT

TO

VOTING AGREEMENT

This FIRST AMENDMENT TO VOTING AGREEMENT (the “Amendment”), is dated effective
as of May 30, 2012, and entered into by and among Carrols Restaurant Group,
Inc., a Delaware corporation (the “Company”), Jefferies Capital Partners IV
L.P., a Delaware limited partnership (“Jefferies Capital Partners IV”),
Jefferies Employee Partners IV LLC, a Delaware limited liability company
(“Jefferies Employee Partners”), and JCP Partners IV LLC, a Delaware limited
liability company (together with Jefferies Capital Partners IV and Jefferies
Employee Partners, “Jefferies Capital Partners”).

RECITALS:

WHEREAS, the Company and Jefferies Capital Partners entered into that certain
Voting Agreement, dated as of July 27, 2011 (the “Original Agreement”);

WHEREAS, the Spin-Off has been consummated;

WHEREAS, the Company, Carrols LLC, a Delaware limited liability company and
wholly-owned subsidiary of the Company (“Purchaser”) and Burger King
Corporation, a Florida corporation (“Seller”) have entered into that certain
Asset Purchase Agreement, dated as of March 26, 2012 (the “APA”), pursuant to
which, among other things, the Purchaser shall purchase certain assets from and
assume certain liabilities of Seller and, as partial consideration therefore,
the Company shall issue to Seller 100 shares (the “Seller Shares”) of Series A
Convertible Preferred Stock of the Company, par value $0.01 per share
(“Preferred Stock”) (the transactions contemplated by the APA, the
“Transaction”);

WHEREAS, upon conversion, the Seller Shares shall be convertible into a number
of shares of common stock of the Company (the “Conversion Shares”) equal to
28.9% of the issued and outstanding common stock of the Company, par value par
value $0.01 per share (“Common Stock”), on a fully diluted basis as of the
closing of the Transaction (after giving effect to the issuance of the Seller
Shares);

WHEREAS, pursuant to the Certificate of Designation of Series A Convertible
Preferred Stock filed by the Company with the Secretary of State of the State of
Delaware on May 29, 2012 (the “Certificate of Designation”), the Company may not
issue any Conversion Shares to the extent that such shares, after giving effect
to such issuance after conversion and when added to the number of shares of
Common Stock previously issued upon the conversion of any shares of Preferred
Stock, would exceed the Maximum Number (as such term is defined in the
Certificate of Designation), unless and until the Company obtains stockholder
approval removing such restrictions and permitting such issuances in accordance
with applicable NASDAQ Stock Market Rules (“Stockholder Approval”);

WHEREAS, entry into this Amendment is a condition to closing of the Transaction
and a material inducement for Seller entering into the Purchase Agreement; and



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to amend the Original Agreement as
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Capitalized Terms. Capitalized terms used and defined in this Amendment shall
have the meanings assigned to them in this Amendment (including those in the
recital paragraphs), and capitalized terms used in this Amendment and not
defined herein shall have the meanings assigned to them in the Original
Agreement, in each case, unless the context clearly requires otherwise.

2. Amendments. The Original Agreement is hereby amended as follows:

(a) Section 2.1 of the Original Agreement shall be deleted in its entirety and
replaced with the following:

2.1 VOTING ON PARTICULAR MATTERS. Jefferies Capital Partners hereby agrees at
all times on and after the Spin-Off Effective Date to vote, or cause to be
voted, all of the Subject Shares, or give consent in lieu thereof, as follows:

(a) if the matter concerned is a proposed merger, consolidation, reorganization,
dissolution or similar transaction of the Company, or a proposed sale or
disposition of all or substantially all of the assets or business of the Company
(in each case requiring the vote of the shareholders of the Company pursuant to
the General Corporation Law of the State of Delaware or otherwise), in the sole
and absolute discretion of Jefferies Capital Partners;

(b) if the matter concerned is the Stockholder Approval, in the sole and
absolute discretion of Jefferies Capital Partners; and

(c) for all other matters, in the same proportions as the shares of Common Stock
voted on such matters, or as to which consent shall have been given in lieu of
such vote, by the holders of Common Stock other than Jefferies Capital Partners,
taken as a whole.

(b) All references to “Section 2.1(b)” in the Original Agreement are hereby
amended to read “Section 2.1(c).”

3. Ratification and Confirmation. Except to the extent specifically amended by
this Amendment, the parties hereby ratify and confirm the terms and provisions
of the Original



--------------------------------------------------------------------------------

Agreement and the Original Agreement remains in full force and effect. All
references to “this Agreement” in the Original Agreement shall be deemed as
references to this Agreement as amended by this Amendment.

4. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of Delaware, without reference to conflicts of laws
principles.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute but one and the same instrument which may be sufficiently evidenced
by one counterpart, and any of the parties hereto may execute this Amendment by
signing any such counterpart.

[Signatures Begin on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

COMPANY: CARROLS RESTAURANT GROUP, INC. By:  

/s/ William E. Myers

  Name: William E. Myers   Title: Vice President

[Countersignature Page Follows]

Signature Page to First Amendment to Voting Agreement



--------------------------------------------------------------------------------

JEFFERIES CAPITAL PARTNERS: JEFFERIES CAPITAL PARTNERS IV L.P. JEFFERIES
EMPLOYEE PARTNERS IV LLC JCP PARTNERS IV LLC By:   Jefferies Capital Partners IV
LLC, as Manager By:  

/s/ James Luikart

  Name:   Title:

Countersignature Page to First Amendment to Voting Agreement